Citation Nr: 0513256	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had recognized service from August 1970 to August 
1972 and from April 1976 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2002 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Unfortunately, because further development of the evidence is 
required, the Board cannot yet decide this appeal.  So the 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The additional development, specified below, will not include 
notification of the Veterans Claims Assistance Act (VCAA) 
since the veteran indicated in an August 2002 statement on VA 
Form 21-4138 that he already has been apprised of the 
provisions of this law.


REMAND

The claims file contains a letter, dated in April 2002, 
indicating the veteran receives disability benefits from the 
Social Security Administration (SSA).  VA's duty to assist 
includes obtaining relevant records from SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

Additionally, in his May 2003 substantive appeal (VA Form 9), 
the veteran checked a box indicating that he wanted to appear 
at a hearing at the RO before a traveling Veterans Law Judge 
(VLJ) of the Board.  This type of hearing is often referred 
to as a travel Board hearing.



Documents in the claims file show the RO advised the veteran 
that his travel Board hearing was scheduled for July 7, 2003, 
but he was unable to attend because of reported car problems.  
Another travel board was scheduled for July 29, 2003, but the 
veteran, without reason, failed to report.  Therefore, the 
Board deems his request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).

Although the veteran has effectively withdrawn his request 
for a travel Board hearing, the record suggests that he still 
wants a hearing, but one conducted, instead, by an RO 
representative.  In this regard, the VA Form 9 contains the 
veteran's statement requesting a personal hearing before a 
Decision Review Officer (DRO) at the RO.  There is no 
indication from the record that the RO followed up on this 
request for a DRO hearing.  So in the fulfillment of VA's 
duty to assist, the veteran's wishes regarding a DRO hearing 
must be ascertained.  He has a right to this type of hearing 
if he wants one.  38 C.F.R. § 20.700(a) (2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

2.  Contact the veteran and ask him if he 
still wants a DRO hearing.  If so, 
schedule one and notify him of the date, 
time, and location of the DRO hearing.  
If the veteran no longer wants a DRO 
hearing, document this in the record.



3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the claims to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




